         Case 1:18-cv-02109-RMC Document 24 Filed 10/16/19 Page 1 of 2



     UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
             333 Constitution Avenue, NW Washington, DC 20001-2866


CHRISTIANA TAH, et al.,                  )
      Plaintiffs                         )
                                         )         Civil Action No. 18-2109
     v.                                  )         (RMC)
                                         )
GLOBAL WITNESS PUBLISHING, INC., et al., )
     Defendants.                         )


                                 CIVIL NOTICE OF APPEAL

Notice is hereby given this 10th October 2019, that Plaintiffs Christiana Tah and Randolph
McClain hereby appeal to the United States Court of Appeals for the District of Columbia
Circuit from judgment of this court dated 27 September 2019, in favor of Global Witness
Publishing, Inc. and Global Witness against said Plaintiffs.



Dated: October 10, 2019

                                            Respectfully submitted,

                                            /s/ Arthur V. Medel
                                            Arthur V. Medel
                                            Alima Joned
                                            MEDEL SANFILIPO
                                            1701 Pennsylvania Avenue, N.W., Suite 200
                                            Washington, D.C. 20006
                                                    Tel: 202 683 2008
                                                    Fax: 703 991 8014
                                            avmedel@medsanlaw.net
                                            ajoned@medsanlaw.net

                                            Rodney A. Smolla
                                            4601 Concord Pike
                                            Wilmington, DE 19807
                                            rodsmolla@gmail.com
                                                  Tel: (864) 373-3882

Attorneys for Plaintiffs Christiana Tah and Randolph McClain
         Case 1:18-cv-02109-RMC Document 24 Filed 10/16/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE

I hereby certify that, on this date, I caused the foregoing Notice of Appeal to be filed and served
electronically via the Court’s ECF System upon counsel of record.

Dated: October 10, 2019



                                               /s/ Arthur V. Medel

                                                 Arthur V. Medel
